FILED
MAR

 

To Whom _ |t Mou CONnern smudbes|s ovate

 

Ps ver Your _veauect this is “he written

 

Veg est for the dover sreet and supersading

 

\adickmernt on their entively on \elhale

 

“For “Daniel P. Boyd nnnale SHS DSW =-

 

Yn reterence 0 cace 44 5+ 04-CR-AlLb-FL-1.

 

Pleace Find also induded a money orcter in

 

the Amount oat {ebro AS alee requested.

 

Please <end all documents +0:

 

Tune) Boud ¥S\ 10S - OSl6

EC | Alenincod Medion

R.0. Bort 2oee
_ White ‘Deer PA V7ggq

 

| appreda@le your nee on be halt _
Oe Me Bod. ,

 

Rerectaall Ly,

 

 

Maryam oy

 

 

 

 

 

Case 5:09-cr-00216-FL Document 2004 Filed 03/08/19 Page 1 of I

 
